DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 101
2.	The 35 USC § 101 rejection is withdrawn.  Although the claims contain abstract idea and generic computers and sensor, when taken as a whole the invention is directed to a specific process of determining a location and trajectory for a new wellbore relative to an adjacent wellbore which is tied to a technical field of drilling wellbores.

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurt et al. (WO 2017/035370 A1) (hereinafter Hurt).
As per claims 1, 3-5, Hurt teaches receiving, with a processor, controllable variable data related to fracturing a formation (i.e. obtain more accurate information about other subsurface volume structures, including the wellbore wall and earth and rock around the wellbore, as well as propped and unpropped fracture conductivity over time in regions of the fractured network system, and the like. Parameters that can be determined using one or more of the methods described herein include, but are not necessarily limited to, parameters that control reservoir fractured network production over time for geo-specific shales) by a stimulation operation in a first wellbore penetrating the formation, receiving, with the processor, uncontrollable variable data (i.e. fracture network data) related to the fracturing (see paragraphs [0007], [0017], [0019] and [0023]); receiving, with the processor, pressure communication event identification data and pressure non- communication event identification data related to identification of a pressure communication event and a pressure non-communication event in a second wellbore penetrating the formation in response to the fracturing by the stimulation operation in the first wellbore (see paragraphs [0034], [0060], [0061] and [0082], i.e. tracer data, fracture hit time); extracting, with the processor, features from the controllable variable data and the uncontrollable variable data to provide extracted features (see paragraphs [0017], [0019], [0023] and [0060]-[0062]); detecting, with the processor by use of an analytic technique, a pressure communication event using the extracted features and the pressure communication event and the pressure non-communication event identification data (see paragraphs [0060]-[0062]); identifying, with the processor by use of an artificial intelligence technique, one or more quantified causes of the detected pressure communication event (see paragraph [0061]); and determining the location and trajectory (i.e. diagnostic lateral wellbores can be used with imaging techniques and diagnostic-based treatments to generate important drilling and completion information for operators evaluating a new geo-specific shale play) of the new wellbore (i.e. sweet-spot horizon determination) using the one or more quantified causes (i.e. effectiveness of fracturing treatment parameters to generate complex fracture networks) (see paragraphs [0067]-[0069]).
	As per claim 2, Hurt  further teaches drilling a third wellbore in the formation based on the one or more quantified causes such that the third wellbore is in communication with an adjacent wellbore (i.e. where one or more diagnostic lateral wellbores are drilled in various configurations adjacent to primary laterals for the purpose of acquiring important information at a faster rate about the reservoir interval and effectiveness of fracturing treatment parameters to generate complex fracture networks, sweet-spot horizon determination) (see paragraph [0067]) and a depletion volume of the third wellbore overlaps a depletion volume of the adjacent wellbore by a selected amount (see paragraphs [0017] and [0079]).
	As per claim 6 and 7, Hurt further teaches that analyzing comprises associating data identifying a pressure communication event with an extracted feature related to the pressure communication event (see paragraph [0034]).

	As per claim 9, Hurt further teaches that the data identifying a pressure communication event comprises identification of a tracer in the second wellbore that was injected in the first wellbore (see paragraph [0034]).
	As per claim 10, Hurt further teaches that the extracted feature related to the pressure communication event comprises a distance between the first wellbore and the second wellbore (see paragraphs [0029] and [0075]).
	As per claim 12, Hurt further teaches that identifying comprises using an insight engine that is configured to review the rules and relationships in the artificial intelligence 
	As per claim 13, Hurt further teaches sensing the pressure communication event using a sensor disposed in the second wellbore (see paragraphs [0075] and [0079]).
	As per claim 14, Hurt teaches a stimulation apparatus configured for fracturing a formation through a first wellbore penetrating the formation (see paragraphs [0057] and [0021]-[0023]); a sensor disposed in a second wellbore penetrating the formation and configured to acquire sensed data related to pressure communication or pressure non- communication between the first wellbore and the second wellbore due to the fracturing (see paragraphs [0075] and [0079]); and a processor configured for: receiving controllable variable data related to the fracturing (i.e. obtain more accurate information about other subsurface volume structures, including the wellbore wall and earth and rock around the wellbore, as well as propped and unpropped fracture conductivity over time in regions of the fractured network system, and the like. Parameters that can be determined using one or more of the methods described herein include, but are not necessarily limited to, parameters that control reservoir fractured network production over time for geo-specific shales) by a stimulation operation in a first wellbore penetrating the formation, receiving, with the processor, uncontrollable variable data (i.e. fracture network data) related to the fracturing (see paragraphs [0007], [0017], [0019] and [0023]); receiving pressure communication event identification data and pressure non-communication event identification data related to identification of a pressure communication event or pressure non-communication event in the second wellbore in response to the fracturing (see paragraphs [0060] and [0061]); extracting features from the controllable variable data and i.e. tracer data, fracture hit time); identifying, by use of an artificial intelligence technique, one or more quantified causes of the detected pressure communication event (see paragraph [0061]); and determining the location and trajectory (i.e. diagnostic lateral wellbores can be used with imaging techniques and diagnostic-based treatments to generate important drilling and completion information for operators evaluating a new geo-specific shale play) of the new wellbore (i.e. sweet-spot horizon determination) using the one or more quantified causes (i.e. effectiveness of fracturing treatment parameters to generate complex fracture networks) (see paragraphs [0067]-[0069]).
As per claim 15, Hurt further teaches that the sensor is configured to sense seismic data related to the fracturing and/or a tracer chemical injected into the first wellbore (see paragraph [0075]).
As per claim 16, Hurt further teaches the processor is further configured to provide an insight engine that is configured to review the rules and relationships in the artificial intelligence technique to present human-understandable quantified causes in a textual and/or visual format. (see paragraph [0061]).
As per claim 17, Hurt further teaches a drilling rig configured to drill a third wellbore (examiner notes that it is inherent to drill with a drilling rig) in the formation based on the one or more quantified causes such that the third wellbore is in pressure one or more diagnostic lateral wellbores are drilled in various configurations adjacent to primary laterals for the purpose of acquiring important information at a faster rate about the reservoir interval and effectiveness of fracturing treatment parameters to generate complex fracture networks, sweet-spot horizon determination)(see paragraph [0067]) and a depletion volume of the third wellbore overlaps a depletion volume of the adjacent wellbore by a selected amount (see paragraphs [0017] and [0079]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurt in view of Anderson et al. (Pub. No. US 2017/0364795) (hereinafter Anderson).
Hurt teaches the system as stated above except that the artificial intelligence technique comprises an ensemble-based random forest classifier.
Anderson teaches using an ensemble-based random forest classifier to perform gas exploration and production, including drilling, completion, and pipeline gathering operations (see paragraphs [0003] and [0059]).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Anderson’s teaching into Hurt’s invention because it would optimizes 

				Examiner notes 
5.	Claim 8 distinguishes over the prior art of record. None of the prior art of record teaches or fairly suggests a method for determining a location and trajectory for a new wellbore relative to an adjacent wellbore wherein the data identifying a pressure communication event comprises identification of a binary response that denotes a pressure response has occurred or a pressure response has not occurred in the first wellbore in response to the fracturing fluid being injected in the second wellbore, including all of the limitations of the base claim and any intervening claims as claimed and defined by the applicant.

Response to Arguments
6.	Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive.
	The applicant argues that Hurt teaches only receiving microseismic events in the lateral diagnostic wellbores, which represent pressure communication event identification data. Hurt does not disclose receiving pressure non-communication event identification data in the lateral diagnostic wellbores and that amended claim 1 also includes the limitation, "identifying, with the processor by use of an artificial intelligence technique, one or more quantified causes of the detected pressure communication event." To be clear, 
The applicant also argues that Hurt teaches "Mapping of the seismic moment distributions in a three-dimensional viewer provides insights into fracture behavior that can be used to calibrate complex hydraulic fracture models. This is done through an integrated software package that facilitates comparisons of the microseismic evaluation and complex fracture modeling outputs seamlessly." (paragraph [0061]) In other words, Hurt teaches using a three-dimensional viewer to map and view seismic moment distributions. In addition, Hurt teaches using an integrated software package to compare the microseismic evaluation against the complex fracture modeling outputs (i.e., determine the difference between the microseismic evaluation and the complex fracture modeling outputs). The Applicants submit that one of ordinary skill in the art would understand that a three-dimensional viewer and an integrated software package to determine differences between the microseismic evaluation and the fracture modeling outputs is not related to any artificial intelligence technique as the viewer and software package do not involve any machine learning, training, or internal complex rules development. 
The examiner respectfully disagrees with the applicant’s argument because Hurt discloses receiving both pressure communication data and pressure non-communication event identification data (see paragraphs [0034] and [0082], i.e. microseismic event data, tracer data, fracture hit time).  The examiner notes that the disclosure of the present application is not specific about what exactly are pressure non-communication event identification data it broadly lists examples of the pressure communication event or 
Regarding Hurt does not teach an artificial intelligence technique to be used by the processor to identify one or more quantified causes of the detected pressure communication event, the examiner also respectfully disagrees with applicant argument because Hurt teaches using history matching and forward-modeling to test different completion and stimulation design scenarios (see paragraph [0061]), the examiner consider statement to be using an artificial intelligence technique. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
  Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui